Filed 12/14/21 In re R.A. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re R.A., a Person Coming                                2d Juv. No. B311608
 Under the Juvenile Court                                (Super. Ct. No. 2020031711)
 Law.                                                         (Ventura County)


 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 R.A.,

      Defendant and Appellant.


       The juvenile court sustained a petition filed against R.A.
finding that he committed a misdemeanor of unlawful possession
of alcohol by a minor in a public place. (Bus. & Prof. Code, §
25662, subd. (a); Welf. & Inst. Code, § 602.) The juvenile court’s
disposition order placed appellant home on probation for six
months without wardship. Appellant contends there was
insufficient evidence to support the juvenile court’s finding. We
disagree and affirm.
              FACTS AND PROCEDURAL HISTORY
      On October 18, 2020, at approximately 4:35 p.m., two
Ventura County Sheriff’s deputies were dispatched to a
residential complex in response to a call of a noise disturbance
and possible juveniles drinking alcohol. The first deputy who
arrived at the scene later testified that he observed a group of
individuals situated in a semicircle around a makeshift table in a
grassy area near the residential complex and open to the public.
Appellant and another individual stood next to a vehicle
approximately 10 to 15 feet from the individuals seated around
the table.
      The second deputy testified that when he arrived at the
scene, he observed “empty beer cans and bottles surrounding the
area,” as well as what appeared to be “numerous cases” of an
alcoholic beverage. He also observed a half empty beer bottle on
the makeshift table a couple of feet in front of where appellant
was standing. When the deputy asked appellant “[h]ow many
have you drank,” appellant responded, “three or four.” The
deputy then asked how old appellant was, to which he replied
that he was fifteen. Appellant was subsequently cited for being a
minor in possession of alcohol and released to a family member.
      In November 2020, the district attorney’s office filed a
juvenile petition alleging in count one that appellant committed a
misdemeanor of unlawful possession of alcohol by a minor in a
public place and requesting wardship. (Bus. & Prof. Code, §
25662, subd. (a); Welf. & Inst. Code, § 602.)




                                2
       In February 2021, following a contested hearing, the
juvenile court found the allegation in count one of the petition to
be true.
       In March 2021, at the disposition hearing, the juvenile
court placed appellant home on probation for six months without
wardship.
                          DISCUSSION
       Appellant contends there was insufficient evidence to
sustain the juvenile court’s finding that he possessed alcohol in a
public place. His contention is without merit.
       Our role in this appeal is limited. “In assessing the
sufficiency of the evidence, we review the entire record in the
light most favorable to the judgment to determine whether it
discloses evidence that is reasonable, credible, and of solid value
such that a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt. [Citations.] Reversal on this
ground is unwarranted unless it appears ‘that upon no
hypothesis whatever is there sufficient substantial evidence to
support [the conviction].’” (People v. Bolin (1998) 18 Cal.4th 297,
331 (Bolin).) “We neither reweigh the evidence nor reevaluate
the credibility of witnesses. [Citation.] We presume in support of
the judgment the existence of every fact the [juvenile court]
reasonably could deduce from the evidence.” (People v. Jennings
(2010) 50 Cal.4th 616, 638-639 (Jennings).) The “testimony of a
single witness is sufficient to support a conviction” unless the
testimony is “physically impossible or inherently improbable.”
(People v. Young (2005) 34 Cal.4th 1149, 1181.)
       Business and Professions Code section 25662, subdivision
(a) provides: “[A]ny person under 21 years of age who possesses
any alcoholic beverage on any street or highway or in any public




                                3
place or in any place open to the public is guilty of a
misdemeanor . . . .”
       “The essential elements of possession of a controlled
substance are ‘dominion and control of the substance in a
quantity usable for consumption or sale, with knowledge of its
presence and of its restricted dangerous drug character.’” (People
v. Palaschak (1995) 9 Cal.4th 1236, 1242 (Palaschak).) These
elements can be established circumstantially. (Ibid.)
       Appellant concedes he was under 21 years of age at the
time of the incident, and he concedes that he “consumed beer,”
but he contends there is no substantial evidence to support the
finding that he “criminally possessed alcohol in a public place.”
He reasons that at best, the evidence relied upon by the
prosecution raises only an “inference of prior possession,” which
is insufficient to support the juvenile court’s finding that
appellant possessed the alcohol at the scene. Appellant relies
upon Palaschak for the “long-established” proposition that
evidence of ingestion of an intoxicant, standing alone, “should not
be deemed adequate to sustain a possession charge.” (Palaschak,
supra, 9 Cal.4th at pp. 1240-1241.)
        We reject appellant’s argument because he misapprehends
the nature of substantial evidence review. As noted above, our
task is solely to assess whether the evidence was sufficient to
support the juvenile court’s finding that appellant was a minor in
possession of an alcoholic beverage in a public place. (See Bolin,
supra, 18 Cal.4th at p. 331; Jennings, supra, 50 Cal.4th at pp.
638-639.)
       Here, the evidence included the testimony of the two
deputies who responded to the scene. The second deputy testified
that he saw “numerous cases” of what appeared to be an alcoholic




                                4
beverage, as well as “empty beer cans and bottles surrounding
the area.” The deputy also testified to observing a “half empty”
beer bottle within a “couple [of] feet” in front of appellant and
appellant’s admission to consuming alcohol. The evidence also
included the deputy’s body worn cam footage and a still photo
depicting the scene.
      Even if, as appellant contends, it is theoretically possible
that he consumed the alcohol at another location at another time,
this theory is irrelevant because the juvenile court expressly
considered and rejected it. While the juvenile court opined that
the questions asked by the deputies “could have been more
specific,” it found that “the only reasonable conclusion based on
the circumstances, is that the minor consumed alcohol at or about
the time of the contact.” (Italics added.)
      Viewed in the light most favorable to the judgment,
substantial evidence supports the juvenile court’s finding.
                            DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                    YEGAN, acting P.J.
We concur:

             PERREN, J.

             TANGEMAN, J.




                                5
               Ferdinand D. Inumerable, Judge
              Superior Court County of Ventura
               ______________________________

     Nancy Wechsler, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, and Michael J. Wise, Deputy Attorney
General, for Plaintiff and Respondent.